UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-1709



MORRISON MULLINS,

                                                          Petitioner,

          versus

DIRECTOR, OFFICE OF WORKERS' COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR,

                                                          Respondent.



On Petition for Review of an Order of the Benefits Review Board.
(93-167-BLA)


Submitted:   December 5, 1995              Decided:   April 12, 1996


Before WILKINSON, Chief Judge,      NIEMEYER,   Circuit   Judge,   and
PHILLIPS, Senior Circuit Judge.

Affirmed by unpublished per curiam opinion.


Morrison Mullins, Petitioner Pro Se.        Cathryn Celeste Helm,
Christian P. Barber, UNITED STATES DEPARTMENT OF LABOR, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks review of the Benefits Review Board's decision

and order affirming the administrative law judge's denial of black

lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986 & Supp.

1995). Our review of the record discloses that the Board's decision

is based upon substantial evidence and is without reversible error.
Accordingly, we affirm on the reasoning of the Board. Mullins v.
Director of Workers' Compensation Programs, No. 93-167-BLA (B.R.B.

Feb. 27, 1995). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2